DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 09/11/2020 is acknowledged.  However, Applicant does not provide a reason for the traversal, as such the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7- 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "an interlayer dielectric" in line 1.  Claim 1 recites an interlayer dielectric layer in line 3. Claim 7 also requires “an interlayer dielectric.”  It is unclear if there is a second interlayer dielectric or if there is an antecedent basis issue. In an effort of compact prosecution, the Examiner will interpret the ILD layer to be the same. 
Claims 8-12 are rejected by virtue of their dependencies on claim 7. 
Claim 11 recites the limitation, “the planarizing includes removing the mask above the interlayer dielectric (ILD) in the first section and the second section” however claim 9 also recites, “the planarizing includes removing excess interlayer dielectric (ILD) above the plurality of gates.”  It is unclear if there is a singular planarization process.  Applicant drawing show this as two separate process steps, therefore there is insufficient antecedent basis for this limitation in the claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. [US 2020/0058652 A1], “Park.”

Regarding claim 1, Park discloses a method for implementing a complementary metal oxide semiconductor (CMOS) isolation (Fig. 1 – Fig. 15), the method comprising: 
etching (¶[0070]) an interlayer dielectric (ILD) (Fig. 12, 130) between two of a plurality of gates (G1 and G2) in a first section (AR1) of an integrated circuit (IC) (Fig. 1 shows the layout of the IC); 
etching (¶[0070]) a semiconductor substrate to form a trench (Fig. 12, OP) within an active region in the first section (as shown in Fig 12, an opening (OP) is form within the substrate containing active region 1 (AR1)); and 
filling (¶[0071] and Fig. 13, DDB) the trench with an insulator (¶[0040 teaches the material can be silicon nitride) in the first section and planarizing (¶[0072] and Fig. 14, DDB is planarized) the integrated circuit (IC) .

Regarding claim 2, Park discloses claim 1, Park further discloses forming a shallow trench isolation (STI) in the semiconductor substrate for a second section (AR2) of the integrated circuit (IC) (as shown in Fig. 10B, there is a STI region in the second section (AR2) and ¶[0026]).

Regarding claim 3, Park discloses claim 2, Park further discloses the first section is a p-type metal oxide semiconductor (PMOS) section and the second section is a n-type metal oxide semiconductor (NMOS) section (¶[0023]).

Regarding claim 5, Park discloses claim 2, Park further discloses placing the plurality of gates in the first section and in the second section of the integrated circuit (IC) (as shown in Fig. 15 shows a plurality of gates in the AR1 and AR2 regions).

Regarding claim 6, Park discloses claim 5, Park further discloses the first section and the second section are adjacent (as shown in Fig. 1).

Regarding claim 7, Park discloses claim 6, Park further discloses depositing an interlayer dielectric (ILD) (Fig. 15, 130) to surround the plurality of gates in the first section and in the second section of the integrated circuit (IC) and planarizing the integrated circuit (IC) (as shown the gate structure is coplanar with the ILD).

Regarding claim 8, Park discloses claim 7, Park further discloses the interlayer dielectric (ILD) is an oxide material (¶[0035] teaches silicon oxide).

Regarding claim 10, Park discloses claim 7, Park further discloses forming a mask (Fig. 11, 140) above the interlayer dielectric (ILD) (130) in the first section (AR1) and in the second section (AR2) of the integrated circuit (IC) and exposing a diffusion break region (OP).

Regarding claim 12, Park discloses claim 10, Park further discloses the diffusion break region is over the first section only (as shown in Fig. 11, the diffusion region is only from in the AR1 region at this stage in the processing step).

Regarding claim 13, Park discloses claim 1, Park further discloses the plurality of gates ( G1, G2) includes a polysilicon gate, a replacement metal gate and gate insulator (¶[0028] teaches the gate structure  can include gate insulator (113) and gate electrodes (111 and 112) includes the first gate can be a metal gate and the second gate (112) can include polysilicon).

Regarding claim 14, Park discloses claim 1, Park further discloses the plurality of gates (G1 and G2) is surrounded by at least one spacer (165).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US 2020/0058652 A1], “Park.” 

Regarding claim 4, Park discloses claim 2, Park does not explicitly discloses the first section is an n-type metal oxide semiconductor (NMOS) section and the second section is a p-type metal oxide semiconductor (PMOS) section. 
However the placement of the NMOS and PMOS devices from a finite number of possible location choices with a reasonable expectation of success is a matter of design choice.  Park discloses forming the NMOS and PMOS on the semiconductor substrate to form an integrated device circuitry. A person of ordinary skill has good reason to pursue the known options of possible locations of each device within his or her technical grasp in order to optimize device performance. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a n-type metal oxide semiconductor (NMOS) . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US 2020/0058652 A1], “Park” as applied to claim 7 above, and further in view of Hsu et al. [US 2019/0221469 A1], “Hsu.”

Regarding claim 9, Park discloses claim 7, Park disclose that the gate structure and the ILD layer are coplanar with each other.  Park does not explicitly discloses the planarizing includes removing excess interlayer dielectric (ILD) above the plurality of gates.
However, Hsu discloses semiconductor device wherein a group of gate structures (Fig. 2, 44) are covered with interlayer dielectric material (54). The method further disclose a planarizing process such as CMP is conducted to remove part of the ILD layer (54), the hard masks (46), and part of the spacers (48) so that the top surfaces of the hard masks (45) and the remaining ILD layer (54) are coplanar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to remove material during the planarization process as taught in Hsu in the method of Park such that the planarizing includes removing excess interlayer dielectric (ILD) above the plurality of gates because this will allow for a flat coplanar layer with the gate structure and ILD structure (¶[0018]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US 2020/0058652 A1], “Park” as applied to claim 10 above, and further in view of Xie et al. [US 9,412,616 B1], “Xie.”

Regarding claim 11, Park discloses claim 10, Park disclose filling the trenches with insulating material (Fig. 15).  Park does not explicitly discloses the planarizing includes removing the mask above the interlayer dielectric (ILD) in the first section and the second section.
However, Xie discloses semiconductor device (100) wherein a group of gate structures (Fig. 2P, 110) covered by a mask layer (120). After the mask is patterned and then trench is filled, the mask is removed.  The device (Fig. 2Q, 100) undergoes one or more CMP process operations in order to effectively expose the upper surface of the gate electrodes (110Y). These process operations involve removal of the layer of material (120) of the patterned multi-layer masking layer (125) (Col. 11, lines 44-55) to create a coplanar surface with the diffusion break region.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to remove material during the planarization process as taught in Xie in the method of Park such that the planarizing includes removing the mask above the interlayer dielectric (ILD) in the first section and the second section because this will allow for a flat coplanar layer with the gate structure and diffusion break structure for future processing steps (Col. 11, lines 44-55).
 
Claims 15, 16, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. [US 9,412,616 B1], “Xie.”

Regarding claim 15, Xie discloses a method for implementing a complementary metal oxide semiconductor (CMOS) isolation (Fig. 2A – 2S referring to active region 3 and 4 with the double diffusion region, annotated Fig. 2A below), the method comprising: 
etching an interlayer dielectric (ILD) (Fig. 2H, 118) between two of a plurality of gates (110E and 110F) in a first section (1S (see annotated Fig. 2A below)) and a second section (2S) of an integrated circuit (IC) (Col. 10, line 4-10, Fig. 2G-2H shows the removal of the ILD material between two gates); 3Application No. 16/204,949 Customer No: 23696 
etching a semiconductor substrate (Fig. 2I, 102) to form a first trench (132) within a first active region (portion of active 3) in the first section (S1) and a second trench (132) within a second active region (portion of active 4) in the second section (S2); and 
filling the first trench with a first insulator in the first section and filling the second trench with a second insulator in the second section (the trenches are filled with material (134), Col. 10, lines 18-21) and planarizing the integrated circuit (IC) (Fig. 2Q and Col/ 11, lines 44-55, teaches a CMP method to planarized the device). 
(The Examiner relies on Col. 7, line 32- 40 to teaches the DDB is form between the length of the dummy gate structures (110E and 110F) also as shown in the prior art Fig. 1E which shows the DDB region that the fins were cut, as such the same process that occurs in section 1 will occur in section 2)**. 

    PNG
    media_image1.png
    220
    440
    media_image1.png
    Greyscale

Regarding claim 16, Xie teaches claim 15, Xie further discloses the planarizing includes removing a mask (120) above the interlayer dielectric (ILD) (118) in the first section (1S) and the second section (S2) (as shown in Fig. 2Pand 2Q).**

Regarding claim 20, Xie teaches claim 15, Xie further discloses the plurality of gates (Fig. 2S, 110D-110G) is surrounded by at least one spacer (Fig. 114).

Regarding claim 21, Xie teaches claim 15, Xie further discloses forming a semiconductor substrate (Fig. 2A, 102) for the first section and the second section of the integrated circuit (IC) (the sections are formed on the substrate).

Regarding claim 22, Xie teaches claim 21, Xie further discloses placing the plurality of gates (110D-G) in the first section and the second section of the integrated circuit (IC) (as shown in Fig. 2A annotated above).

Regarding claim 23, Xie teaches claim 21, Xie further discloses depositing the interlayer dielectric (ILD) (Fig. 2B, 118) to surround the plurality of gates in the first section and the second section of the integrated circuit (IC) (as shown in Fig. 2B)**.

Regarding claim 24, Xie teaches claim 23, Xie further discloses forming a mask (Fig. 2C, 122/120) above the interlayer dielectric (ILD) in the first section and the second section of the integrated circuit (IC) and exposing a diffusion break region (Fig. 2E, 128), (as shown in Fig. 2C)**.

Regarding claim 25, Xie teaches claim 24, Xie further discloses the diffusion break region is over both the first section and the second section (The Examiner relies on Col. 7, line 32- 40 to teaches the DDB is form between the length of the dummy gate structures (110E and 110F) also as shown in the prior art Fig. 1E which shows the DDB region that the fins were cut, as such the same process that occurs in section 1 will occur in section 2)**.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. [US 9,412,616 B1], “Xie” as applied to claim 15 above, and further in view of Park et al. [US 2020/0058652 A1], “Park.” 

Regarding claim 17, Xie teaches claim 15, Xie discloses the devices can be CMOS devices with PMOS and NMOS (Col. 6, line 49-50).  Xie further discloses the first section is a p-type 
However the placement of the NMOS and PMOS devices from a finite number of possible location choices with a reasonable expectation of success is a matter of design choice.  Park discloses a semiconductor device (Fig. 1, 100) with NMOS region (F2) and PMOS region (F1) on the semiconductor substrate to form an integrated device circuitry. A person of ordinary skill has good reason to pursue the known options of possible locations of each device within his or her technical grasp in order to optimize device performance. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a p-type metal oxide semiconductor (PMOS) section in the first region and the n-type metal oxide semiconductor (NMOS) section in the second region as taught in Park in the method of Xie such that the first section is a p-type metal oxide semiconductor (PMOS) section and the second section is a n-type metal oxide semiconductor (NMOS) section because there is a finite number of possible location within the design of the circuitry such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397). 

Regarding claim 18, Xie teaches claim 15, Xie further discloses, Xie discloses the devices can be CMOS devices with PMOS and NMOS (Col. 6, line 49-50).  Xie further discloses the first section is an n-type metal oxide semiconductor (NMOS) section and the second section is a p-type metal oxide semiconductor (PMOS) section. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form a n-type metal oxide semiconductor (NMOS) section in the first region and the p-type metal oxide semiconductor (PMOS) section in the second region as taught in Park in the method of Xie such that the first section is a n-type metal oxide semiconductor (NMOS) section and the second section is a p-type metal oxide semiconductor (PMOS) section because there is a finite number of possible location within the design of the circuitry such that the combination was obvious to try (”KSR, 550 U.S. at 421, 82 USPQ2d at 1397). 

Regarding claim 19, Xie teaches claim 15, Xie further discloses the polysilicon gates are replaced by metal gate (Fig. 2S, 150B) and gate insulator (Fig. 2S, 150A). Xie does not explicitly discloses metal gates and polysilicon gates
However, Park discloses a semiconductor CMOS device consisting on NMOS and PMOS devices with gates (Fig. 1, G1-G4). The gate electrode (Fig. 4D, 111) and (112) may include at least two layers that are stacked. In some embodiments, the gate electrode (111) and (112) may include a first gate metal layer (111) and a second gate metal layer (112). The first gate polysilicon (poly-Si), silicon germanium (SiGe), and a metal alloy.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select polysilicon as a gate material as taught in Park in the method of Xie such that the plurality of gates includes a polysilicon gate and a replacement metal gate because the selection of a suitable alternative material and the selection of a known material based on its suitability for its intended use supports a determination of obviousness (See MPEP §2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/Primary Examiner, Art Unit 2891